DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 10/07/2020 is acknowledged.

     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Shelton (2014; IDS), Chal (2015, IDS), JP2015-513896 (IDS) and Borchin (2013; IDS) as evidenced by Xu (2015, Stem Cell Reports, 5:419-434).


At the time of filing the art was replete with methods of directing differentiation of pluripotent stem cells to become muscle cells or, prior to terminal differentiation, muscle precursor cells. 

Shelton taught culture pf pluripotent stem cells with a GSK3b inhibitor (10M for 2 days was optimal (paragraph bridging columns at page 525) followed by culture in FGF lead to myogenic cells. Shelton taught that GSK3b inhibitors are potent mesoderm inducers and mesoderm gives rise to muscle. Shelton al taught By 7 weeks, 47% ± 3% of cells were MYH+ve myocytes/myotubes surrounded by a 43% ± 4% population of PAX7+ve MPCs (claim 3), indicating 90% of cells had achieved myogenic identity without any cell sorting. Shelton discussed modifying the protocol based on findings of Xu that used a combinatorial treatment including CHIR (GSK-3b inhibitor), FGF2, and Forskolin (cAMP inducer). Xu used an aggregate system whereas Shelton used a monolayer system and Shelton found that the forskolin did not provide any benefit with regard to myogenesis but did increase cell proliferation to lead to denser cultures. Nonetheless, it was standard in the art to combine variations of protocols. Shelton also references the work of Barberi and colleagues (Borchin, 2013) who taught that lower CHIR concentration over a longer period of time led to skeletal myogenesis in ESCs. However, use of these conditions by Shelton induced less skeletal-specific mesoderm. Shelton 
Similarly, Chal teaches the following: “Here we recapitulate the development of the muscle lineage in vitro from mouse and human pluripotent stem cells to produce multinucleated muscle fibers with organized myofibrils and Pax7+ cells exhibiting characteristics of satellite cells. The Pax7+ cells are able to reconstitute muscle fibers and satellite cells when grafted into the muscle of mdx mice, which lack dystrophin, the protein mutated in DMD.” Chal teaches that muscle is derived from the presomitic mesoderm and that Wnt activation (GSK3b inhibition) and BMP inhibition (Alk inhibition) directs cells to a presomitic mesodermal fate. Chal found that culture of ES cells with R-spondin (a Wnt activator/GSK3b inhibitor) and LDN193189 (Alk inhibitor) led to derivation of cells expressing presomitic mesodermal markers, and followed step-wise by culture with growth factors (HGF, IGF, FGF), to promote myogenesis. Myog+ myocytes were formed from Pax7+ MPCs. Figure 3 depicts that R-spondin or CHIR and LDN193189 were used at days 2-4, which is 48 hours as is now required by claim 1. 

	As well, JP2015513896 taught differentiation of pluripotent stem cells into myoblast stem cells that express PAX7 using a GSK3 inhibitor, a compound that increases cAMP (forskolin; claim 13) and FGF (claims 1-3).   
Borchin taught a 2-step protocol for inducing pluripotent stem cells to differentiate into PAX7+ muscle precursor cells. Borchin taught conditions that had a combination of a GSK3b inhibitor and FGF as well as a GSK3b inhibitor and no FGF (claim 3).
	With regard to claims 4 and 5 reciting marker gene expression, it was well-known that muscle precursor cells (satellite cells) coexpress CD56, CD29 and PAX7, as evidenced by Xu. 

	While Shelton, Chal, Borchin and JP2015513896 taught various and similar means of directing differentiation of pluripotent stem cells into muscle precursor cells, no reference taught the successive culture in a GSK3b inhibitor, followed by an ALK inhibitor, followed by a cAMP agonist. However, it would have been obvious for the skilled artisan to try combinations of known methods to arrive at the invention as claimed. For example, Shelton taught modification of a protocol taught by Xu that used a GSK3b inhibitor, FGF2 and a cAMP inducer and also discussed the variation used by Borchin. As well, different conditions were found to be more or less effective if aggregate culture was used over 2-dimensional culture. As well, Chal taught that use of LDN-193189 (an ALK inhibitor) in combination with the GSK-3b inhibitor prevented cells from forming lateral plate mesoderm and thereby increased the proportion of somatic mesoderm that give rise to muscle precursors. 
See MPEP 2144.06:
The courts held in In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980) held that "it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose;" wherein the "idea of combining them flows logically from their having been individually taught in prior art."

	Applicant argues that claim 1 has been amended to further recite a time frame for culturing steps 1 and 2. In response, 48 hours (2 days) of culture with the claimed inhibitors was taught by each of Shelton and Chal as set forth above. 

Applicant is directed to page 525, col.1 of Shelton where it is discussed that as the manuscript was being prepared 3 other studies were published with similar protocols and variations on the theme were carried out to see if there was a combination of conditions that were more optimal. Thus, combinations and variations were obvious and there is nothing of record to indicate that the claimed combination led to unexpected results. Each study led to an efficient differentiation into skeletal muscle cells which are cells that are cryopreservable. Shelton states, 
“Indeed, we attempted to improve our protocol according to a recent study published while our manuscript was in review….” (page 525, col. 1, par 3) and “During the revisions of this manuscript, two additional manuscripts were published that generated transgene-free human ESC myocytes. Barberi and colleagues utilized a lower concentration of CHIR and longer treatment duration to direct skeletal myogenesis in embryonic stem cells….” (page 525, col. 1, para 4).


Claims 1 and 2 remain rejected under 35 U.S.C. 103 as being unpatentable over Shelton (2014; IDS), Chal (2015, IDS), JP2015-513896 (IDS) and Borchin (2013; IDS) as evidenced by .
Claim 1 is met by Shelton, Chal, JP2015-513896 and Borchin as set forth above. None of the references teach use of an AMP kinase inhibitor. 
However, Shi taught that dorsomorphin, an AMP kinase inhibitor, enhances myogenic differentiation.  Furthermore, Araoka, in differentiating pluripotent stem cells into intermediate mesoderm, teaches dorsomorphin is an ALK inhibitor as well as an AMP kinase inhibitor. Araoka also teaches the LDN193189 (used by Chal) as an ALK inhibitor. 
Thus, it would have been obvious to use dorsomorphin, as taught by Shi to enhance myogenic differentiation and as taught by Araoka to also be an ALK inhibitor, in directed differentiation of pluripotent stem cells into muscle precursors. One would have been motivated to make such a combination either to enhance myogenic differentiation as taught by Shi or as an ALK inhibitor used in the method of Chal.
Applicant refers to the arguments presented above, which were not found persuasive (see above). Applicant also argues that the claimed protocol resulted in cells that have a high purity, efficiently differentiate into skeletal muscle cells and are cryopreservable. There is nothing of record to indicate that there is anything unexpected that these results would be obtained given the art of record. Each of the references teaches or refers to variations of a method of differentiating pluripotent stem cells into muscle precursor cells, which are cryopreservable cells capable of differentiating into muscle cells. The claimed variation is obvious as set forth above and there is nothing on the record to indicate that the efficiency obtained using the claimed method is any greater than one might expect given the guidance in the art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632